DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 7/21/2022.
	Claims 1-5, 8-17 were argued. Claims 6- 7 were canceled. No claims were added.
	Claims 1-5, 8-17 are pending.
Response to Arguments
	Applicant argument with respect to 112 rejection;
	Applicant argues the examiner fails to articulate, with sufficient findings of explanation, why a rejection under First Paragraph of 35 U.S.C. 112 is proper.
	Examiner disagrees. as stated in the rejection below the specification of the instant application fail to disclose enabling support for the claimed limitations in such way that properly map the claimed limitation to a detailed support in the specification, and since the claimed/ argued limitation was merely mentioned in the specification is not enough enabling support.
	Applicant argues the language of the Examiner is found within the original claims. Moreover, the Examiner has not presented any analysis beyond the conclusory statement that these terms fail the written description requirement.
	Examiner disagrees. As stated in the rejection below the analysis presented provided enough details with respect to why the claims were rejected and not just a conclusory statement.
	Applicant argues the Examiner has misinterpreted the enablement requirement of the first paragraph of the 112 rejection. 
	Examiner disagrees. Examiner didn’t misinterpret the enablement requirement of the first paragraph, the specification of the instant application fail to define the claim limitations in a way that enable the Examiner to ascertain the claim language.
	Applicant stated in either event, the Examiner’s rejection of the claims under the first paragraph 35 U.S.C. 112 is not proper.
	Examiner disagrees. the 112 rejection is proper since the claim language are broad and fail to enable the Examiner from interpreting the recited limitations from the claim language and the specification fail to provide the proper support.
	Applicant argument with respect to 102 rejection;
	Applicant argues Kudoh identically disclosed the claimed invention, the claims recite “determining that the mode of processing satisfies an application condition”.
	Examiner disagrees. the applied art doesn’t have to be identically disclosing the claimed invention, as long as the art disclose the claimed invention it’s a proper art and doesn’t have to be identical.
	Applicant argues the “an application condition” is very different from “an application” which is what the Examiner alleges is taught by Paragraph 0085.
	Examiner disagrees. the specification of the instant application fails to define the argued “an application condition” in any way. Thus, the applied art discloses the method of selecting a rule which meet the process requirement which under the broadest reasonable interpretation corresponds to “an application condition” if the applicant disagrees with the interpretation is required to point which paragraph of the specification proved proper support to the claimed/argued “an application condition”.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “determining a mode of processing” Para. 0004 of the specification of the instant application which was not defined in the specification in any reasonable way to point out how the mode of processing is determined. Clarification is required.
Claims 1-5, 8-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “the mode of processing satisfies an application condition” Para. 004 of the instant application, which was not defined in the specification in any reasonable way to point out how the mode of processing is determined. Clarification is required.
Claims 1-5, 8-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “changing the content of the processing” Para. 004 of the instant application, which was not defined in the specification in any reasonable way to point out how the mode of processing is determined. Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless — (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8-17 are rejected under 35 USC 102(a)(1) as being anticipated by Kudoh et al. (Kudoh hereinafter) US Patent Application Publication No. 2002/0077803 filed Sep. 7, 2001 and published June 20, 2002.
Regarding Claims 1, 8, 13, Kudoh discloses a method, comprising: 
processing a database object in accordance with a processing request (the specification fail to define the “database object” in any specific way, thus the term was given the broadest reasonable interpretation in the art as an object used to store data, as shown in Para. 78, Kudoh); 
determining a mode of processing from the processing request (Para. 3, wherein the access permission mode corresponds to mode of processing, Kudoh); and 
responsive to determining that the mode of processing satisfies an application condition (Para. 85, wherein the access is permitted corresponds to processing satisfies an application, Kudoh) changing content of the processing in accordance with a rule associated with the application condition using a processor (Para. 87, wherein the method of identifying the access right based on the user name tag corresponds to determining the mode of processing, and changing content, and Fig. 5, step S802, “No rule” and “Yes” as described in Para. 92, based on approval or disapproval change the process which corresponds to changing the content of the processing when the access is approved or not which corresponds satisfies the condition, Kudoh). 
Regarding Claims 2, 9, 14, Kudoh discloses a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition (Fig. 5, $801, wherein the access permission condition corresponds to satisfies a predetermined condition, Kudoh), and the rule corresponding to the application condition is a rule for making a change so that a result of the processing is not outputted (Fig. 5, S805, wherein the yes and no corresponds to rule corresponding to the application condition is a rule for making a change so that a result of the processing is not outputted, as further described in Para. 0105, Kudoh), changing content of the processing comprises canceling execution of the processing (Fig. 5, S807, wherein the access is permitted with follow different process than the one used when the access is denied, Para. 105, Kudoh). 
Regarding Claims 3, 10, 15, Kudoh discloses a method wherein, if a mode of readout processing based on a data readout request specifying an item to be read out satisfies a predetermined application condition (Para. 109, Kudoh), and the rule corresponding to the application condition is a rule for making a change so that a data readout result of a particular item is not outputted, the changing content of the processing comprises changing the readout processing based on the readout request so that a readout of data of the item is not performed (Para. 94, Kudoh). Regarding Claims 4, 11, 16, Kudoh discloses a method wherein, if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises outputting, instead of data obtained as a result of the processing, information about the data, in accordance with the rule (Para. 105, Kudoh). 
Regarding Claims 5, 12, 17, Kudoh discloses a method if the mode of the processing based on the processing request satisfies a predetermined application condition, the changing content of the processing comprises deleting data minus a predetermined amount from the data obtained as a result of the processing thereby to output the predetermined amount of data, in accordance with the rule (Para. 29, and Para. 141, wherein the method of deleting one object from the access request as shown for example object name A, corresponds to deletion data minus a predetermined amount of data, Kudoh). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada 20150046487 related to database management apparatus, database control method and program.
Rodniansky 20150242531 related to database access control for multi-tier processing.
Sack et al. 20060248083 related to secure database appliance leverages database security in a consistent framework provides consistent, flexible, and adaptable security using mandatory access control in addition to user and role-based security for access control and accountability. A database system comprises database objects having a level of security, factors representing a characteristic of a user of the database system, rules defining a limitation on operation of the database system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 6, 2022